Citation Nr: 0941927	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee. 

2.  Entitlement to service connection for a left ankle 
disorder. 

3.  Entitlement to service connection for a right great toe 
disorder. 

4.  Entitlement to service connection for a disability 
manifested by chest pain. 

5.  Entitlement to service connection for a boil on the 
chest.  


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 2005 with 
over 25 years of service. 

This matter is on appeal from the Louisville, Kentucky, 
Department of Veterans Affairs (VA) Regional Office (RO).  
During the appeal, the Veteran moved and jurisdiction of his 
appeal is now with the RO in San Juan, Puerto Rico.  
 
The issues of service connection for chest pain and a boil on 
the chest are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee 
disability has been manifest by pain on motion; objective 
findings include no instability, no ankylosis, normal 
extension, and flexion limited to 45 degrees. 

2.  The Veteran was treated for a left ankle disorder in 
service and has experienced continuity of symptomatology 
since service.  

3.  The Veteran was treated for a right great toe disorder in 
service and has experienced continuity of symptomatology 
since service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been shown.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256, 5257, 5258, 5261, 5262 (2009).

2.  A left ankle disorder was incurred in service.  38 
U.S.C.A. §§ 1110,1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3.  A right great toe disorder was incurred in service.  38 
U.S.C.A. §§ 1110,1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40 
(2009), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. § 4.14 (2009) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the CAVC in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

Additionally, a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97.  Specifically, the VA General Counsel 
stated that when a knee disorder was already rated under DC 
5257, a veteran may also obtain a separate rating for 
arthritis when there is X-ray evidence of arthritis and 
evidence of a limitation of joint motion which at least meets 
the criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more).   

The General Counsel has also held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under  38 C.F.R. § 4.59.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

During the course of this appeal, the Veteran underwent VA 
examinations in March 2008 and June 2009.  As an initial 
matter, the Board finds that the VA examinations are adequate 
for rating purposes.  

Specifically, the examiners obtained a history from the 
Veteran and conducted thorough examinations.  It is unclear 
whether the March 2008 examiner reviewed the claims file; 
however, the June 2009 examiner reviewed the file.  The March 
2008 examiner conducted diagnostic studies as well.  
Moreover, there is no indication that the examiners were not 
fully aware of the Veteran's past medical history or that 
they misstated any relevant facts.  Therefore, the Board can 
proceed to adjudicate the claim now on appeal.

The Veteran's left knee disability is rated at 10 percent 
disabling under DC 5299-5010 for left knee patellar 
enthesopathy that has limited his flexion.  In determining 
whether a higher rating is warranted, the Board will consider 
DCs 5010-5003 (arthritis), 5256 (ankylosis), 5260 (limitation 
of flexion), 5261 (limitation of extension), 5258 (dislocated 
cartilage with frequent locking, pain and effusion), and 5262 
(malunion of tibia and fibula with moderate knee disability).  
A higher rating for a left knee disability is warranted when 
the evidence shows the following:

*	X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations 
(DCs 5003, 5010, 20 percent); 
*	ankylosis, favorable angle in full 
extension, or in slight flexion 
between 0 and 10 degrees (DC 5256, 
30 percent); 
*	dislocated cartilage with frequent 
locking, pain and effusion (DC 5258, 
20 percent); 
*	flexion limited to 30 degrees (DC 
5260, 20 percent); 
*	extension limited to 15 degrees (DC 
5261, 20 percent); or
*	malunion of tibia and fibula with 
moderate knee disability (DC 5262, 
20 percent). 

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent is not warranted 
for the entire period on appeal. 

First, the evidence does not show incapacitating 
exacerbations.  Under § 4.71a, an incapacitating episode is 
defined as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.  In this case, while enthesopathy of the left knee 
patella was noted in the 2008 VA examination, the evidence 
does not show incapacitating exacerbations as the Veteran has 
not been ordered to bed rest on an acute basis.  

Next, ankylosis has not been shown.  Ankylosis is defined as 
a fixation of the joint.  The evidence reflects that the 
Veteran demonstrated a certain movement of the knee joint 
throughout the entire period on appeal.  A specific finding 
of no ankylosis was made at the June 2009 VA examination.  Of 
note, anatomically normal range of motion of the knee is from 
0 to 140 degrees.

In this case, the VA examinations noted ranges of motion from 
0 to 130 degrees in March 2008, and 0 to 100 degrees in June 
2009.  As ankylosis was not shown, as evidenced by the level 
of movement in the knee, a higher rating is not warranted 
under DC 5256.  

Next, the Board finds that a higher rating is not warranted 
under DC 5258 as no finding of dislocated cartilage with 
frequent locking or effusion was noted at either VA 
examination.  In fact, at the March 2008 examination, the 
Veteran specifically denied giving way and locking.  
Additionally, at the June 2009 examination, he denied locking 
and effusion even though he answered "yes" to giving way. 

Next, based on the ranges of motion listed above, a higher 
rating is not warranted for limitation of flexion.  As noted 
above, a higher rating requires flexion limited to 30 
degrees.  In this case, even at its most limiting, flexion 
was limited to 45 degrees even with repetitive motion, in 
June 2009.  Therefore, the evidence does not support a higher 
rating for limitation of flexion.

Similarly, a higher rating is not warranted for limitation of 
extension.  As noted above, a higher rating requires 
extension limited to 15 degrees.  At both VA examinations, 
the examiners noted that he had full extension of the left 
knee.  Therefore, the evidence does not support a higher 
rating for limitation of extension.

Next, the Board finds that a higher rating is not warranted 
under DC 5262 as no finding of malunion of the tibia and 
fibula was noted at either examination.  Moreover, a March 
2008 X-ray did not note findings of malunion of the tibia and 
fibula.  In sum, the evidence does not more nearly 
approximate a rating in excess of 10 percent for the entire 
period on appeal.

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain and occasional swelling, the evidence does 
not warrant a higher rating for the entire period on appeal 
because the additional factors result in worsening range of 
motion but not sufficient to warrant a higher rating.  

In making this determination, the Board has considered his 
pain under the rating schedule and in contemplation of 
additional factors affecting limitation of motion as set 
forth in DeLuca. 

Next, the Board will consider whether the Veteran is entitled 
to a separate compensable rating for instability.  Under DC 
5257, "slight" recurrent subluxation or lateral instability 
warrants a 10 percent rating. 

In this case, a separate rating is not warranted for 
instability.  A specific finding of no instability was made 
at the June 2009 VA examination.  Further, the March 2008 
examiner did not note the presence or absence of instability.  
As no instability has been shown, the evidence does not 
support a separate compensable rating under DC 5257. 

The Board has considered the Veteran's statements that he had 
continuous pain and that his left knee disability had 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected left knee 
disability)-according to the appropriate diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
left knee disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain, the evidence does not warrant 
a higher rating under the rating schedule or in contemplation 
of additional factors affecting limitation of motion as set 
forth in DeLuca.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that the Veteran's left knee disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The evidence does not suggest that he underwent frequent 
periods of hospitalization with regard to his service-
connected left knee disability.  Furthermore, he has not 
reported that his service-connected disability has affected 
his ability to work.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a higher rating of a left 
knee disability for the entire period on appeal.   

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect that the Veteran entered 
service with no foot trouble or arthritis.  In service, he 
was treated for foot pain in May 1985, including pain in the 
great toe pad.  He was assessed with bilateral metatarsalgia. 
	
	Regarding the left ankle, in August 2003, he reported 
multiple joint pain including bilateral ankle pain.  In March 
2004, he was again treated for bilateral ankle pain.  At that 
time, he rated his pain as a 6-7 on a scale of 1 to 10 and 
indicated difficulty dressing.  The assessment was multiple 
tendonitis.  
	
	At a follow-up appointment in April 2004, the Veteran was 
treated again for bilateral ankle pain.  At that time, he 
rated his pain as a 5 on a scale of 1 to 10 and indicated 
difficulty walking.  X-rays in April 2004 were within normal 
limits; however, the assessment was arthritis.  
	
	The Veteran underwent an in-service VA examination in August 
2004 where  limited range of motion in the left ankle was 
noted.  No impression was noted regarding the left ankle at 
that time.  Right great toe pain was also noted at the August 
2004 examination with an impression of uncertain etiology, 
possibly related to gout.  Therefore, left ankle and right 
great toe symptoms were noted in service. 
	
	At the time he filed his claim, the Veteran had current 
diagnoses of multiple arthralgias, including in his left 
ankle, and right great toe pain of uncertain etiology, 
including possibly related to gout.  
	
In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  To that end, he has indicated that he continued to 
experience symptoms relating to the left ankle and right 
great toe since he was discharged from the service.  The 
Board finds his statements credible. 

In light of the above discussion, the Board finds that the 
Veteran's left ankle and right great toe symptoms have been 
continuous since service.  As such, service connection for 
the left ankle and right great toe disorders is granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim for an increased rating of his left knee 
disability arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and he was afforded VA examinations 
in March 2008 and June 2009.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

Regarding his left ankle and right great toe disorders, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


ORDER

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied. 

Service connection for a left ankle disorder is granted. 

Service connection for a right great toe disorder is granted. 


REMAND

With respect to the Veteran's claim for service connection 
for disorders manifested by chest pain and a boil on his 
chest, the Board notes that the claim was denied in February 
2005.  In February 2006, he submitted a notice of 
disagreement (NOD).  To date, no statement of the case (SOC) 
has been furnished.  

In August 2006, the Veteran included these issues in his 
Appeal Form 9 along with the other issues decided herein, 
even though no SOC was furnished.  His comments regarding the 
disorder manifested by chest pain and the boil on the chest 
were treated as new and material evidence claims.  Treatment 
as claims for new and material evidence was incorrect as a 
timely NOD had already been filed for the claims.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, when an appellant files a timely NOD as to a particular 
issue, and no SOC is furnished, the Board should remand, 
rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue an SOC on the issues of 
entitlement to service connection for a 
disability manifested by chest pain and a 
boil on the chest.

2.  The Veteran should be clearly advised 
of the need to file a substantive appeal if 
he wishes to complete an appeal from the 
February 2005 rating decision.  If an 
appeal is perfected, then the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


